Per Curiam,
Notwithstanding the earnest and able argument of appellant’s counsel, our examination of the evidence and consideration of the legal principles applicable thereto lead us to the conclusion that the court did not err in rejecting the appellant’s claim. In our judgment this action is fully vindicated by the opinion of the auditing judge and the opinion of the court dismissing the exceptions to his adjudication. We deem it unnecessary to add anything to what they have said.
*295The assignments of error are overruled and the decree dismissing the appellant’s exceptions to the adjudication is affirmed, the costs of this appeal to be paid by the appellant.